         Case 1:16-cv-02483-APM Document 57 Filed 10/11/18 Page 1 of 1



                  United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 18-8006                                                 September Term, 2018
                                                                         1:16-cv-02483-APM
                                                       Filed On: October 11, 2018
In re: Whole Foods Market Group, Inc.,

              Petitioner


       BEFORE:       Henderson, Millett, and Wilkins, Circuit Judges

                                         ORDER

      Upon consideration of the petition for leave to file interlocutory appeal, the
opposition thereto, and the Rule 28(j) notice of supplemental authority, it is

       ORDERED that the petition for permission to appeal be granted. See United
States v. Philip Morris USA, Inc., 396 F.3d 1190, 1193 (D.C. Cir. 2005) (exercising
discretion to permit an “interlocutory appeal where a district judge has certified that ‘an
order not otherwise appealable . . . involves a controlling question of law as to which
there is substantial ground for difference of opinion and that an immediate appeal from
the order may materially advance the ultimate termination of litigation’”) (quoting 28
U.S.C. § 1292(b)). Grant of the petition is without prejudice to reconsideration by the
merits panel.

        The Clerk is directed to transmit a copy of this order to the district court. The
district court will file the order as a notice of appeal pursuant to Fed. R. App. P. 5 and
collect the mandatory filing and docketing fee from appellant. Upon payment of the fee,
the district court is to certify and transmit the preliminary record to this court, after which
the case will be assigned a general docket number and proceed in the normal course.

                                         Per Curiam
